USCA4 Appeal: 21-6074      Doc: 15         Filed: 08/09/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6074


        STEVEN PAUL CALLEJA, JR.,

                             Petitioner - Appellant,

                      v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:20-cv-00009-RAJ-RJK)


        Submitted: March 15, 2022                                         Decided: August 9, 2022


        Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Steven Paul Calleja, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6074         Doc: 15       Filed: 08/09/2022      Pg: 2 of 2




        PER CURIAM:

               Steven Paul Calleja, Jr., seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Calleja’s 28 U.S.C. § 2254

        petition. The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Calleja has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2